Citation Nr: 1820136	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether new and material evidence exist to reopen a claim of post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD as a result of military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that continued a previous denial of service connection.

The Veteran's treatment records indicate that he carries a diagnosis of depressive disorder, nos and anxiety disorder, nos.  Therefore, the Board has expanded the claim to one for acquired psychiatric disability to include all the Veteran's current diagnoses.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Service connection for PTSD was previously denied in an August 2009 rating decision.  The Veteran was informed of the decision, including his right to appeal, but did not perfect an appeal, or submit new evidence within a year of the decision.  

2.  Evidence submitted since the August 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors.

4.  The weight of the evidence is against a finding that the Veteran's psychiatric condition began during his military service, was caused by his service, or is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a claim for PTSD.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Criteria for service connection for an acquired psychiatric condition, to include PTSD as a result of military sexual trauma have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  New and Material Evidence

The Veteran filed a claim for service connection for PTSD in May 2009.  His claim was denied in August 2009.  The Veteran failed to timely appeal after the issuance of a statement of the claim and the rating decision became final.  

In October 2011, the Veteran submitted a request to reopen his previously denied claim.  In support of reopening, the Veteran alleged that he was assaulted during his active service, and that he killed a civilian.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to the general rule allows for reopening where new and material evidence exists. 38 U.S.C. § 5108; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2009 rating decision included service personnel records, a VA development letter, and a formal finding of insufficient information to corroborate the Veteran's claimed stressor.  

Pertinent evidence received since the August 2009 rating decision includes lay statements from the Veteran's fellow service members, private mental health treatment records, and VA mental health treatment records, and written statements from the Veteran about a personal assault.  
 
The Board finds that the evidence submitted since the August 2009 rating decision is new as it had not been previously considered.  This evidence is also material as it relates to the basis of the prior final denial, information in support of verifying a stressor, an element previously determined to have insufficient supporting evidence.  Further this evidence is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  

Accordingly, the previously denied claim of entitlement to service connection for 
PTSD is reopened.

III.  Service Connection

The Veteran asserts that his PTSD is related to events he experienced in the military.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like psychosis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Initially, the Board notes that the Veteran is currently diagnosed with depressive disorder and anxiety and such diagnoses are sufficient to establish a current disability.  Therefore, the remaining determination is whether the Veteran experienced an in-service incurrence or aggravation of a disease or injury, and if so, whether there is a causal relationship between the current disability and the in-service disease or injury.

The Board has completed a thorough review of the available evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially asserts that he has PTSD and depression as a result of physical and sexual assaults that allegedly occurred during his military career.  Specifically, he reported the following in-service stressors: A 1966 fight involving a fellow service member, where the Veteran ultimately caused serious bodily injury to the other individual.  A 1968 incident where the Veteran was taken captive by Turkish soldiers to an unknown base and held for a period of time.  While at this base the Veteran was allegedly interrogated and threatened when the Turkish solider put a "weapon between his eyes."  A 1970 sexual assault, where the Veteran was allegedly assaulted by two men while he was in jail for intoxication.  A 1971 incident when he went hunting with a fellow service member, where the Veteran allegedly shot and killed an individual who approached him with a machete.  

The Board notes that the Veteran's service treatment records have not been located and therefore are not associated with the claims file.  Where service records are unavailable through no fault of the Veteran, there is "a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the veteran in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's personnel records show no indication he experienced any behavioral changes or any decrease in work performance.  The record includes two incidents where the Veteran failed to go to his appointed place of duty at the prescribed time, once in November 1969 and once in June 1970.  However, the Veteran was described as excellent and outstanding on his last efficiency report in August 1971.  There is also an indication that the Veteran attempted to reenlist in the military in November 1972.  At that time the Veteran's reenlistment was denied, in part because he had reported several health abnormalities upon separation from service, but several months later reenlistment paperwork indicated he had no medical problems.  

Post-service evidence of record includes VA and private treatment records, to include records obtained from the Social Security Administration (SSA).

A March 1989 SSA report indicates the Veteran experienced mental health problems in the late 1970s.  He reported a history that included feelings of depression and hospitalizations, however, he was unable to provide specific details.  He also reported current feelings of sadness, trouble sleeping, difficulty concentrating and feelings of worthlessness.  The Veteran reported that his military career ended after an interpersonal conflict with an officer.  There was no mention of any traumatic in-service events.  

The Veteran also sought mental health treatment in 2003, 2005, and 2006.  Treatment notes indicate the Veteran reported symptoms of depression and anxiety.  In October 2005, the Veteran reported feeling he may have PTSD stemming from an incident in-service when he cursed at his commanding officer (CO) and was ultimately passed over for a promotion.  The clinician noted discussing with the Veteran "the theory of PTSD and its relationship to events that threaten a person's life or integrity of the self."  

In November 2005, the Veteran again reported his belief that he has PTSD.  He stated he was unable to forget about the last two years of his service and that he was "different after coming out of service."  The Veteran associated his problems of obtaining and maintaining a job post service, and an inability to cope, with the stress related to his military service.  The Veteran stated he was "always stressed the base would be attacked and that made him fearful and guarded."  When asked about a traumatic experience, he stated the "stress of service."  The Veteran was assessed with depressive disorder, nos and anxiety nos.  When he was informed he did not have PTSD, the Veteran reported that he had dreams about a tunnel with red lights flashing, and flashbacks of events in service.  He stated, "I cannot explain well, but according to that book I fit the PTSD."  The clinician noted that the Veteran was unhappy he did not have PTSD.   

The earliest indication that the Veteran reported a traumatic in-service event is in August 2010.  At that time, the Veteran reported that while out hunting with a fellow servicemember, he killed a man after the man charged at him with machete.  The Veteran complained of an inability to hold down a job, getting upset easily, problems working with people, and recurring thoughts of a traumatic incident from service.  He was assessed as "by his history, he may have [PTSD]."  The Veteran also reported historical diagnoses of bipolar disorder, schizophrenia, and depression.  The physician noted that the Veteran was a vague historian and his reliability was unclear.  

At a March 2011 VA treatment encounter, the Veteran reported a 1960s incident in Turkey when he was allegedly taken hostage by Turkish military and interrogated with a gun to his head.  The Veteran stated he was detained with fellow servicemen and was held for approximately three days.  The Veteran reported intrusive thoughts of this event.  The Veteran also reported an onset of depressed mood, low self-esteem due to declining physical health and inability to function as previously, irritability, anger, easy frustration.  The Veteran reported that these "symptoms correlate with the start of sexual dysfunction and declining health."

Additional treatment records from 2011, indicate the Veteran reported feeling stressed about his daughter and her children moving in with him and his wife.  This made him irritable and feel as if personal space was invaded to have them there.  At another treatment encounter, he reported experiencing increasingly isolating behaviors and feeling hopeless about his pain and overall health improving.

In October 2013, the Veteran was noted to experience "PTSD like symptoms" and was diagnosed with depressive disorder, nos.  At that time, the Veteran reported witnessing a friend and fellow servicemember shoot himself in the head while in service.  The Veteran also reported that Turks pointed guns at him and he was in constant threat of getting hurt.  The Veteran reported experiencing nightmares, flashbacks, anger problems, hypervigilance at night, and difficulty trusting people.  He also reported a long history of drug and alcohol use, an inability to keep a job, and getting into fights, which the Veteran seemed to associate with PTSD and his time in service.  

An April 2014 treatment record indicates the Veteran was diagnosed with PTSD.  However, the same physician declined to assign a PTSD diagnosis in November 2014.  Rather, the Veteran was assessed with alcohol related disorder and depression, nos.  The Veteran was noted to have a PTSD diagnosis in his history.  The physician indicated that it was possible to differentiate the symptoms attributable to each diagnosis.  The physician noted that the Veteran experiences paranoia and that nightmares and anxiety specific to combat are supportive of PTSD.  The Veteran was also noted to have a history of abuse as a child.  The examiner did not indicate what events caused the Veteran's PTSD symptoms. 

In December 2017, the Veteran reported recurrent memories of trauma from childhood physical and sexual abuse, as well as from the military from two instances of sexual abuse.  The Veteran reported nightmares and flashbacks related to these incidents.  He also reported a recent onset of increased sadness.  The physician noted that the Veteran's physical illness has caused him to have low interest in things.  His current stressor was noted as medical problems and reactivation of trauma.  The Veteran was assessed with PTSD, major depressive disorder, alcohol use disorder, and a gambling disorder.  

In this case, there is no competent evidence of a psychiatric disorder diagnosed in service or a psychosis within one year following the Veteran's discharge from active duty service.  As such, competent evidence linking the current condition with service is required to establish service connection.  However, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, claimed as due to military sexual trauma.  

The record is absent of any indication that the Veteran's treatment providers have found a causal link between his mental health disability and his military service.  Rather, as early as 1991, the Veteran's depressive disorder was linked to life circumstances, in particular his physical limitations.  More recent treatment records also indicate the Veteran experiences mental health symptoms in relation to his declining health and sexual dysfunction.  Other evidence of record indicates the Veteran experienced financial and family stress, which have been associated with his current psychiatric disability.  

The Board has carefully considered the Veteran's assertions in this matter, but ultimately concludes that such assertions are not persuasive or credible.  Interestingly, VA and private treatment records, while documenting the Veteran's complaints of depression and anxiety, show no reference to any in-service traumatic experience until August 2010.  Further, there is no reference to being sexually assaulted in the military until December 2017, which arises in conjunction with reports about childhood trauma and sexual assault.  The Board finds the absence of any mention of the alleged stressor until August 2010 to be significant because the Veteran had previously sought treatment for PTSD and was focused on convincing mental health providers he had PTSD.  Prior to 2010, the Veteran described his time in service as "stressful" with continual fear that he would be injured or attacked.    Further, the Veteran reported a total of four different traumatic in-service events to treatment providers, a new event with each return to mental health treatment.  It is unlikely that he would not have mentioned any of these incidents in some form prior to 2009.

In addition, the RO has been unable to verify any of the Veteran's claimed stressors.  Several attempts were made to obtain specific details about the in-service traumatic events.  The RO concluded that VA has either a lack of sufficient details to attempt verification, or an inability to verify the claimed stressor because of the nature of events.  Of note, the Veteran did not provide additional information about witnessing the suicide of a fellow servicemember and the other in-service events, being taken hostage and killing a civilian, were not reported by the Veteran while in service.  Further, the Veteran's service personnel records show no indication that he was involved in a fight that injured a fellow servicemember or received any significant discipline for actions surrounding the claimed traumatic events.  There is also no indication of behavioral changes during his service.

The Board acknowledges the Veteran's assertions that he experienced stressful situations during his military service.  Additionally, during the pendency of his claim, the Veteran reported symptoms of depression, stress, and angry mood.  The Board notes that these symptoms were often noted in the Veteran's treatment records, however, they were noted to be the result of current life stressors, rather than service-related events.  Of note, the Veteran reported feelings of hopelessness and irritability due to pain, declining health, and an inability to function as he once did.  The Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, yet he lacks the medical training and expertise to provide a medical opinion as to the etiology of his major depressive disorder or anxiety disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's conclusions about the etiology of his disability are afforded little weight, as the issue of causation is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007). 

As the medical evidence of record does not demonstrate the required nexus, the Board finds that service connection on a direct basis is not warranted.  Similarly, the record also does not support service connection on a secondary basis.  The record is absent for any indication that the Veteran's service-connected disabilities, bilateral hearing loss and tinnitus, caused or aggravated his current psychiatric disability.  As previously stated, the Veteran's depression and anxiety disorders have been associated with his life stressors rather than an in-service incurrence or a service-connected disability.  

Accordingly, the Board finds that the preponderance of the evidence weighs against a claim for service connection for an acquired psychiatric disability and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been presented, the Veteran's previously denied claim for service connection for an acquired psychiatric disability is reopened.

Service connection for an acquired psychiatric disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


